Citation Nr: 9922866	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-42 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision that confirmed 
the veteran's disability evaluations for postoperative 
chondromalacia of the right and left knees, respectively 
evaluated as 10 and 20 percent disabling.  In May 1998, the 
case was remanded by the Board to obtain additional clinical 
information.  


FINDINGS OF FACT

1.  The postoperative chondromalacia of the left knee is 
productive of functional impairment that equates to a severe 
impairment of the knee.  

2.  The postoperative chondromalacia of the right knee is 
productive of functional impairment that equates to a 
moderate impairment of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
postoperative chondromalacia of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).  

2.  The criteria for a 20 percent evaluation for 
postoperative chondromalacia of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  Based on the 
numerous VA evaluations cited below, the Board finds that the 
VA has fulfilled its duty to assist the veteran in 
development of the facts pertinent to his claim for increased 
evaluations.  38 U.S.C.A. § 5107(a).  

Background

Service records show that during basic training the veteran 
had bilateral knee complaints.  In 1975, arthrotomies and 
patelloplasties of the right and left knees were performed.  
Subsequent to the operative procedures, the veteran reported 
continued bilateral knee pain.  X-rays revealed medial joint 
compartment narrowing bilaterally.  

In August 1985, a partial lateral meniscectomy of the left 
knee was performed at a private medical facility.  In April 
1986, the veteran sustained a left knee injury while at work.  
A partial lateral meniscectomy of the left knee was performed 
due to internal derangement of the left knee with tears of 
the medial meniscus.  At that time it was also reported that 
the veteran had degenerative joint disease of the left knee.

VA medical records in 1986 and 1987 show that the veteran 
continued to complain of left knee pain.  There was 1/2 half-
inch atrophy of the left quadriceps compared to the right, 
some limitation of motion of both knees, and slight 
instability of the left knee.  A partial lateral meniscectomy 
and partial anterior synovectomy were performed in February 
1987.  In November 1988, an arthroscopy of the left knee was 
performed revealing moderately severe lateral compartment 
disease.  In 1989, VA records revealed some limitation of 
motion and mild laxity of both knees.  Arthroscopic 
debridement of loose bodies and an arthroplasty of the left 
knee were performed in November 1992.  

In January 1994, a VA medical examination report revealed the 
veteran's complaints of progressively worsening knees, 
manifested by instability, problems standing for extended 
periods of time, and pain and weakness of the left knee. The 
veteran walked with a cane and had a noticeable limp.  A 
physical examination revealed limitation of motion of both 
knees with minimal pain on motion. The diagnosis was 
chondromalacia, left knee, impairment, moderate to severe.

In a July 1995 statement from an acquaintance of the veteran, 
it was indicated that the veteran had had an increase in the 
need for the use of a cane and an increase in discomfort due 
to pain in the knees.  In a July 1995 statement from the 
veteran's spouse, it is reported that the veteran had had 
increased knee problems and favored his left knee, which was 
worse than his right knee.  She stated that he was unable to 
sleep due to pain the legs and that his legs were extremely 
sensitive to touch.

At an August 1995 VA orthopedic examination it was reported 
that the veteran had eight surgeries on his left knee.  The 
physical examination revealed some atrophy of the (left) 
quadriceps area.  An October 1995 VA medical examination of 
the joints revealed that extension of the left and right 
knees was from 0 to 140 degrees.  The diagnosis was left knee 
disability, postoperative, moderate disability, and a right 
knee disability, postoperative, with a mild disability.  In 
May 1996, a partial medial meniscectomy of the left knee was 
performed at a private medical facility.  

A VA medical examination of the joints was performed in 
August 1996.  The veteran complained of continued left knee 
symptoms.  Physical findings revealed that there was no 
laxity of the left knee joint.  There was pain on grinding of 
the patella and tenderness along the joint space, both 
medially and laterally.  Range of motion studies revealed 
extension was to 0 degrees and flexion was to 110 degrees 
with pain at 90 degrees of flexion.  An X-ray of the left 
knee revealed no significant bony abnormality.  The diagnoses 
indicated chondromalacia of patella with cartilage 
derangement and degenerative arthritis with moderately severe 
impairment.  

A VA medical examination of the joints performed in September 
1996 reported pain with flexion and extension of the left 
knee.  There was no instability problem.  The diagnostic 
impression was of a maltracking patella, status post surgery, 
chondromalacia patella, and degenerative joint disease of the 
patellofemoral joint of the left knee.  

In a December 1996 statement from an acquaintance of the 
veteran, it was reported that the veteran had a marked 
decrease in the stability of both his knees in the previous 
three years.  His left knee was more problematic.  It was 
stated that in the past 18 months the veteran had more 
problems with his right knee and that he used a cane.

At a hearing held at the RO in December 1996, the veteran 
testified that he had pain and tenderness in his knees.  He 
stated that he had knee pain on a daily basis.  The veteran 
also stated that occasionally he had instability of the knees 
on a daily basis.  He testified that he used a cane on a 
daily basis and reported that he was unable to stand for 
prolonged periods of time.  It was indicated that his right 
knee was as worse as his left knee.  

At a February 1997 VA medical examination, the veteran 
complained of minimal improvement subsequent to his eighth 
left knee surgery.  He reported a sensation of tearing in the 
left knee and persistent weakness in both knees.  He 
complained that both knees seem to "buckle."  The physical 
examination revealed that the veteran performed 80 percent of 
a deep knee bend.  Active range of motion of the knees was 
from 0 to 120 degrees.  Passive range of motion of both knees 
was full from 0 to 150 degrees and easily performed.  The 
collateral and cruciate ligaments of the right and left knees 
were intact.  There was diffuse tenderness throughout the 
right knee, particularly in the right paramedian area.  The 
diagnosis noted a right status post patellar realignment and 
a left status post patellar realignment with multiple 
arthroscopy procedures of the left knee.  

At a VA medical examination in May 1997, physical findings 
showed that passive and active motion of the right knee were 
from 0 to 125 degrees. The left knee was from 0 to 130 
degrees.  

In a VA medical examination in August 1997, it was reported 
that the veteran was able to perform 50 percent of a deep 
knee bend.  There was some mild left thigh and calf atrophy.  
Range of motion studies showed that the right knee was from 0 
to 140 degrees and the left knee was from 0 to 105 degrees.  
Passive range of motion was indicated as 0 to 140 degrees, 
right and left.  It was noted that the veteran had intact 
collateral and cruciate ligaments.  

A private medical examination was performed in June 1998.  
The veteran complained of nonspecific bilateral knee pain 
that was worsened with weight bearing and the "giving way" 
of both knees.  The left knee revealed full extension to 130 
degrees of flexion.  The diagnosis indicated bilateral knee 
degenerative joint disease.  

At an August 1998 VA medical examination, the veteran 
reported that he had not worked regularly since 1991, but he 
had recently tried sales work over the phone.  He was able to 
operate a car for about one hour.  This was limited by pain 
in both knees.  Walking was limited to 20 minutes due to pain 
in the same areas plus right ankle pain.  He indicated that 
both of his knee joints were very painful and that the pain 
was about equal.  His knees tended to collapse.  The veteran 
had subjective feelings of weakness in both lower 
extremities, mainly at the knees and distal to the knees.  He 
easily fatigued, which bothered his back and both knees.  He 
had impairment of coordination at both knees, which was 
worsened by a tendency to collapse unpredictably.  Flare-ups 
with activity bothered both knees.  His most bothersome 
health problem was his knees.  

The physical examination revealed that the veteran was 
limping with both legs and that he used a cane in the right 
hand.  Range of motion studies were from 0 to 140 degrees 
bilaterally.  Active motion was 0 to 105 degrees bilaterally.  
The veteran complained of pain with efforts to flex further.  
Patellar pain and crepitation were moderate.  There was a 
3/4-inch atrophy on the left quadriceps compared to the 
right.  There was moderate patellar tenderness on the left.  
Degenerative osteophytes were palpable medially at both 
knees, worse on the left.  There was medial joint line 
tenderness at both knees.  Ligaments of the knees were 
normal.  Both knees had well-healed anteromedial and 
arthroscopic scars.  A screw head was palpable because of 
some prominence at the left tibial tuberosity.  

The diagnostic assessment indicated that both knees were 
status post surgery regarding pain and collapsing, with both 
knees being somewhat better but with continued symptoms.  It 
was noted that the knee symptoms were probably severely 
worsened by chronic tension or depression.  It was indicated 
that the C-file was available and had been reviewed as well 
as the remand instructions.  It was noted that the veteran 
had subjective symptoms and a 30 percent decrease in motion 
of each knee, with flare-up problems, and a 25 percent 
decrease in motion of each knee, also representing flare-up 
problems.  It was stated that both knees continued to have 
patellar difficulty, although pain was felt greater generally 
in the joint.  60 percent of the present loss of motion in 
each knee was due to continuing patellar problems and 
40 percent was related to problems separate from the patella, 
such as arthritic tendency in both knees.  It was noted that 
there were some facial changes with pain and guarding 
movements at both knees with pain.  The veteran had evidence 
of significant subjective problems because of chronic tension 
and/or depression.  It was opined that 70 percent of the 
present difficulty in each knee was explained by objective 
abnormalities and 30 percent represented subjective 
worsening.  It was noted that the veteran had not had any 
subluxation or instability of the patella but had some 
temporary sharp pains of movement of the patella.  There was 
no subluxation of the knee joint.  

A February 1999 private MRI of the left knee revealed a torn 
medial meniscus and fraying, with perhaps a smaller tear 
within the lateral meniscus.  There was also chondromalacia 
and joint effusion.

Analysis

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran's postoperative right and left knee chondromalacia, 
respectively evaluated as 10 and 20 percent disabling, have 
been evaluated by the RO pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (other impairment of knee), Diagnostic 
Code 5260 (limitation of flexion of a leg), and Diagnostic 
Code 5261 (limitation of extension of a leg).  

Under Diagnostic Code 5257, a slight impairment of either 
knee, manifested by symptoms including recurrent subluxation 
or lateral instability, warrants a 10 percent evaluation.  A 
20 percent disability evaluation under Diagnostic Code 5257 
is available for moderate impairment of the knee.  A 
30 percent disability evaluation requires a severe impairment 
of the knee. 

While the veteran's disabilities have been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, the Board recognizes 
that Diagnostic Code 5257 is not predicated on loss of range 
of motion so as to require consideration of 38 C.F.R. §§ 
4.40, 4.45. See Johnson v. Brown, 9 Vet. App. 7 (1996).  
However, rating codes for potential consideration rely on 
limitation of motion.  There is flexibility in the choice of 
diagnostic codes, but a disability evaluation should 
accurately reflect the impairment of function underlying the 
rating code selected.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); 38 C.F.R. § 4.21 (1998).  In this regard, 
another diagnostic code for consideration is Diagnostic 
Code 5260, limitation of flexion of a leg.  Under Diagnostic 
Code 5260, flexion of a leg limited to 60 degrees warrants a 
0 percent disability evaluation, flexion of a leg limited to 
45 degrees warrants a 10 percent disability evaluation, 
flexion of a leg limited to 30 degrees warrants a 20 percent 
disability evaluation, and flexion of a leg limited to 15 
degrees warrants a 30 percent evaluation.  

Diagnostic Code 5261, limitation of extension of the leg, 
must also be considered.  Extension of the leg limited to 5 
degrees warrants a noncompensable disability evaluation,  
extension limited to 10 degrees warrants a 10 percent 
evaluation, extension limited to 15 degrees warrants a 20 
percent evaluation, extension limited to 20 degrees warrants 
a 30 percent disability, and extension of the leg limited to 
30 degrees warrants a 40 percent disability evaluation.  

With respect to the veteran's postoperative chondromalacia of 
the left knee, evaluated as 20 percent disabling, the record 
shows that he has a long history of knee complaints that over 
the years have necessitated numerous arthroscopic surgeries.  
Despite the numerous left knee surgeries, the veteran 
continues with complaints of left knee pain as well as 
instability.  With respect to functional impairment, the 
recent clinical data reveals some limitation of active motion 
of the left knee.  Ligament testing of the left knee was most 
recently reported as normal.  Consistently, the clinical data 
reveals very little with respect to functional impairment of 
the left knee.  As noted above, there appears to be a 
psychological component to the veteran's difficulties.  
Significantly, there is no medical evidence that reveals more 
than moderate impairment, recurrent subluxation, or 
instability, with flexion of the left leg limited to 15 
degrees or extension of the left leg limited to 20 degrees..
  
The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain 
or any weakened movement, excessive fatigability, 
incoordination or pain on movement of a veteran's joints when 
the rating under which the veteran is rated does not 
contemplate these factors.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the subjective 
complaints of functional loss due to pain.  In this case, in 
the most recent VA medical examination it was noted that the 
veteran had some functional loss of the left knee and leg due 
to pain, weakened movement, fatigability, incoordination, and 
pain on movement.  Clinical evidence of pain on motion is 
shown in other records from the recent past.  

While the extent of the veteran's left knee impairment, 
including limitations in flexion and extension, do not meet 
the rating requirements necessary for a higher disability 
evaluation, it is apparent that his left knee pathology does 
meet the criteria indicated in 38 C.F.R. §§ 4.40, and 4.45 
concerning functional loss.  Therefore, the Board concludes 
that functional impairment of the veteran's left knee 
chondromalacia equates to a severe left knee impairment.  
Functional impairment that equates to a higher disability 
evaluation under limitation of flexion or extension of a leg 
is not demonstrated.  Consequently, a 30 percent disability 
evaluation for postoperative chondromalacia of the left knee 
is warranted.

The veteran has continued to complain of right knee pain and 
instability.  The most recent clinical evidence does not 
reveal right knee impairment or limitation of extension or 
flexion that meets the rating criteria for an increased 
evaluation.  However, it is important to note that the 
veteran has reported that his right knee symptoms have 
increased in severity.  The clinical data appears to support 
the veteran's position.  Further, the clinical data reveals 
evidence of pain on motion, atrophy, weakness, fatigue, and 
impairment of coordination of the right leg and knee.  Based 
on these findings, the Board concludes that the right knee 
pathology equates to the criteria necessary for moderate 
impairment of the right knee.  There are no findings 
indicating that the functional impairment of the right knee 
equates to more than moderate impairment.  The veteran 
himself has indicated that his right knee is better than his 
left knee.  Accordingly, a 20 percent disability evaluation 
for postoperative chondromalacia of the right knee is 
warranted.  

The Board has considered that the Court's precedents support 
the availability of separate ratings under Diagnostic Codes 
5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).

Based on the evidence cited above, a separate evaluation 
utilizing the VA General Counsel's Opinion in VAOPGCPREC 23-
97, and the Court's rationale in Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) is not warranted, or even if 
warranted, could not produce an increased evaluation.  In 
this case, both of the veteran knees are compensable under 
appropriate diagnostic codes.  Further, based on the VA 
evaluations cited above, without taking into consideration 
all of the difficulties associated with his knees, the 
current evaluations assigned by the Board at this time could 
not be justified.  Even if a separate rating were assigned, 
they could be no greater than the current evaluations, for 
without taking into consideration all of the difficulties 
associated with the current knee disabilities, an increased 
evaluation could not be justified.  Thus, the assignment of 
separate ratings under Codes 5257 and 5003 would only provide 
the veteran with two separate evaluations for each knee that, 
in combination, would not be more than the ratings currently 
assigned.

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the rating 
criteria.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).  However, simply stated, without 
taking into consideration 38 C.F.R. § 4.3, the increased 
evaluations awarded at this time could not be justified.

In deciding both of the veteran's claims, the Board has 
considered the Court's  determination in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

While there is evidence which supports the veteran's claims 
at different periods of time during the appeal period, the 
Board has found that the more probative evidence supports the 
conclusion that there was no actual variance in the severity 
of the service connected disabilities during the appeal 
period.  Accordingly, the Board does not find evidence that 
the veteran's disability evaluations should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran's filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
beyond that received in this case during any time within the 
appeal period.  The RO reviewed all the evidence during the 
period and did not limit its consideration to only the 
"current" evidence of disability.  Therefore, the Board 
concludes that the RO adjudication meets the substantive 
concerns articulated in Fenderson and that the veteran was 
properly notified of the basis of the determinations by the 
RO.  There is no basis to return this matter to the RO to 
have them reissue a supplemental statement of the case that 
merely makes small phrasing changes to the characterization 
of the issue.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding any of the veteran's service-connected 
disabilities.  In addition, the Board has also considered 
whether an extraschedular evaluation is warranted.  The 
veteran has not specifically requested an extraschedular 
evaluation.  Accordingly, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 9 Vet. App 88, 95 (1996) and 
VAOPGCPREC. 6-96 (August 16, 1996), 61 Fed.Reg. 66749 (1996).  
Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

A 30 percent evaluation for postoperative chondromalacia of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 20 percent disability evaluation for postoperative 
chondromalacia of the right knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	John J. Crowley
	Member, Board of Veterans' Appeals

 

